195 S.W.3d 548 (2006)
Roy F. SIMINO, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87038.
Missouri Court of Appeals, Eastern District, Division Two.
July 11, 2006.
Maleaner Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Roy Simino ("Simino") appeals from the decision of the Circuit Court of St. Louis County, the Honorable James R. Hartenbach presiding, after the court denied Simino's Rule 24.035 motion for post-conviction relief after Simino pled guilty to one count of Criminal Nonsupport, Section 568.040 RSMo. (2000).
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).